          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 SHEILA OWENS COLLINS, M.D.,                     §
           Plaintiff                             §
                                                 §
    v.                                           §
                                                 §
 TEXAS DEPARTMENT OF FAMILY                      §
 AND PROTECTIVE SERVICES;                        §            Case No. 1:20-CV-367-LY
 MS. JAIMIE MASTERS, EXECUTIVE                   §
 DIRECTOR OF ADULT PROTECTIVE                    §
 in both her OFFICIAL AND                        §
 INDIVIDUAL CAPACITIES and                       §
 MS. LYDIA BIAS, SUPERVISOR,                     §
 INDIVIDUALLY; and AISHA ROSS,                   §
               Defendants                        §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before the Court are Defendant Texas Department of Family and Protective Services’

Amended Motion to Dismiss, filed October 12, 2020 (Dkt. 20); Defendant Aisha Ross’ Motion to

Dismiss, filed October 13, 2020 (Dkt. 21); Defendant Jamie Masters’ Motion to Dismiss, filed

December 21, 2020 (Dkt. 30); Plaintiff’s Opposed Late Motion to for Leave of Court to File

Plaintiff’s Second Amended Complaint, filed January 19, 2021 (Dkt. 35); and the associated

response and reply briefs. The District Court referred the motions and related filings to the

undersigned Magistrate Judge for Report and Recommendation, pursuant to 28 U.S.C. §

636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local Rules

of the United States District Court for the Western District of Texas.
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 2 of 14




                                        I.   Background

    In September 2017, the Texas Adult Protective Services (“APS”), a division of the Texas

Department of Family and Protective Services (“TDFPS”), began an investigation of Plaintiff

Sheila Owens Collins, M.D., after it received a complaint that Plaintiff was financially exploiting

her elderly mother. After the initial investigation, TDFPS issued a finding that there was reason to

believe that Plaintiff engaged in financial exploitation of her mother. Plaintiff requested review of

the decision with the Houston office of APS, and the finding that Plaintiff engaged in financial

exploitation of her mother was changed to “unable to determine” on October 24, 2018.

    Plaintiff alleges that her niece, Aisha Ross, falsely filed the complaint of abuse with TDFPS in

an effort to gain control of her elderly mother’s finances. Plaintiff further alleges that TDFPS and

the agency defendants violated her constitutional rights in its investigation and findings. In

addition, Plaintiff complains that she must report the findings to state medical boards and other

governmental agencies.

    On April 7, 2020, Plaintiff filed this civil rights suit under 42 U.S.C. § 1983 against TDFPS;

Jamie Masters, the Executive Director of TDFPS; Lydia Bias, the supervisor of the Houston office

of APS; and Ross (collectively, “Defendants”). In her First Amended Complaint, Plaintiff alleges

(1) First and Fourteenth Amendment claims against TDFPS and the individual agency defendants;

(2) business disparagement, tortious interference with a contract, and intentional infliction of

emotional distress against Ross; and (3) a civil conspiracy claim under 42 U.S.C. § 1985 against

all individual defendants.1 Plaintiff seeks monetary damages, declaratory and injunctive relief, and

attorney’s fees and costs.




1
 Dkt. 15. The District Court dismissed Defendants’ original motions to dismiss as moot after granting
Plaintiff leave to file her First Amended Complaint. Dkt. 14.
                                                   2
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 3 of 14




   In response, Defendants TDFPS, Masters, and Ross all have filed Motions to Dismiss. Plaintiff

opposes the Motions and seeks leave to file a second amended complaint. On January 5, 2021, the

undersigned granted TDFPS’ Motion to Stay Discovery until the District Court rules on

Defendants’ Motions to Dismiss. Dkt. 34. The Court makes the following recommendations on

the pending motions.

                                     II.    Legal Standards

   TDFPS and Masters move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1),

asserting that they are immune from Plaintiff’s claims. In the alternative, Masters moves to dismiss

for failure to state a claim pursuant to Rule 12(b)(6). Ross also seeks dismissal under Rule 12(b)(6).

A. Rule 12(b)(1)

   Federal district courts are courts of limited jurisdiction and may exercise only such jurisdiction

as is expressly conferred by the Constitution and federal statutes. Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). A federal court has subject matter jurisdiction over civil

cases “arising under the Constitution, laws, or treaties of the United States,” and over civil cases

in which the amount in controversy exceeds $75,000, exclusive of interest and costs, and in which

diversity of citizenship exists between the parties. 28 U.S.C. §§ 1331, 1332.

   Federal Rule of Civil Procedure 12(b)(1) allows a party to assert lack of subject matter

jurisdiction as a defense to suit. A federal court properly dismisses a case for lack of subject matter

jurisdiction when it lacks the statutory or constitutional power to adjudicate the case. Home

Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). “The burden

of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). “Ultimately, a motion to dismiss for lack of

subject matter jurisdiction should be granted only if it appears certain that the plaintiff cannot

prove any set of facts in support of his claim that would entitle plaintiff to relief.” Id. In ruling on

                                                     3
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 4 of 14




a Rule 12(b)(1) motion, the court may consider (1) the complaint alone; (2) the complaint plus

undisputed facts evidenced in the record; or (3) the complaint, undisputed facts, and the court's

resolution of disputed facts. Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).

    “When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the court

should consider the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”

Ramming, 281 F.3d at 161.

B. Rule 12(b)(6)

    Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim on which relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for

failure to state a claim, the court “accepts all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.

2007) (internal quotation marks omitted). The Supreme Court has explained that a complaint must

contain sufficient factual matter “to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft, 556 U.S. at 678.

               While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
               not need detailed factual allegations, a plaintiff’s obligation to provide
               the grounds of his entitlement to relief requires more than labels and
               conclusions, and a formulaic recitation of the elements of a cause of
               action will not do. Factual allegations must be enough to raise a right
               to relief above the speculative level, on the assumption that all the
               allegations in the complaint are true (even if doubtful in fact).

Twombly, 550 U.S. at 555 (cleaned up).

    When considering a motion to dismiss for failure to state a claim, courts do not look beyond

the face of the pleadings or refer to extrinsic evidence. See Spivey v. Robertson, 197 F.3d 772, 774

                                                     4
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 5 of 14




(5th Cir. 1999). The court’s review is limited to the complaint, any documents attached to the

complaint, and any documents attached to the motion to dismiss that are central to the claim and

referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383,

387 (5th Cir. 2010).

                                          III.    Analysis

A. TDFPS’ Motion to Dismiss

    Section 1983 provides a private cause of action against those who, under color of law, deprive

a citizen of the United States of “any rights, privileges, or immunities secured by the Constitution

and laws.” 42 U.S.C. § 1983. “Section 1983 is not itself a source of substantive rights, but merely

provides a method for vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S.

266, 271 (1994) (quotations omitted). To state a claim under § 1983, a plaintiff must “(1) allege a

violation of a right secured by the Constitution or laws of the United States and (2) demonstrate

that the alleged deprivation was committed by a person acting under color of state law.” Moore v.

Willis Indep. Sch. Dist., 233 F.3d 871, 874 (5th Cir. 2000).

    Plaintiff alleges that TDFPS violated her First and Fourteenth Amendment rights in connection

with its investigation and subsequent findings of abuse, neglect, and exploitation of Plaintiff’s

mother. TDFPS argues that Plaintiff’s constitutional claims under § 1983 are barred by sovereign

immunity. The Court agrees.

    “Sovereign immunity2 is the privilege of the sovereign not to be sued without its consent.” Va.

Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 253 (2011). Under the doctrine of sovereign


2
  The Eleventh Amendment makes explicit reference to the States’ immunity from suits “commenced or
prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any
Foreign State.” U.S. CONST. amend. XI. As a result, courts often refer to sovereign immunity as “Eleventh
Amendment immunity.” However, as the Supreme Court has explained, “[t]he phrase is convenient
shorthand but something of a misnomer, for the sovereign immunity of the States neither derives from, nor
is limited by, the terms of the Eleventh Amendment.” Alden v. Maine, 527 U.S. 706, 713 (1999).
                                                      5
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 6 of 14




immunity, federal courts “may not entertain a private person’s suit against a State,” unless the

State has waived its sovereign immunity or Congress has abrogated it by legislation. Id. at 253-54.

Sovereign immunity acts as a jurisdictional bar and applies “regardless of the nature of the relief

sought.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

    It is well-established that sovereign immunity applies not only to actions where a state itself is

the named defendant, but also to actions against state agencies and state instrumentalities. Regents

of the Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997). “[A] suit against an arm or instrumentality

of the State is treated as one against the State itself.” Lewis v. Clarke, 137 S. Ct. 1285, 1293 (2017).

Similarly, where a lawsuit is brought against an employee in his or her official capacity, the suit

may be barred by sovereign immunity. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).

    Here, “TDFPS is undisputedly a state entity that has not waived its immunity.” Thomas v. Tex.

Dep’t of Fam. & Prot. Servs., 427 F. App’x 309, 312 (5th Cir. 2011) (citing Stem v. Ahearn, 908

F.2d 1, 3 (5th Cir. 1990)). Congress has not abrogated state sovereign immunity under § 1983.

Spec’s Fam. Partners, Ltd. v. Nettles, 972 F.3d 671, 681 (5th Cir. 2020). Accordingly, TDFPS is

entitled to sovereign immunity as to Plaintiff’s claims under § 1983. See id.

    Relying on Ex Parte Young, 209 U.S. 123 (1908), Plaintiff argues that sovereign immunity

does not protect TDFPS in this case because she seeks equitable relief in addition to monetary

relief. Although the Ex Parte Young doctrine creates an exception to sovereign immunity

concerning suits for prospective relief against individual state actors, Ex Parte Young “has no

application in suits against States and their agencies, which are barred regardless of the relief

sought.” P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993).




                                                     6
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 7 of 14




Accordingly, Plaintiff cannot rely on the Ex Parte Young exception and her claims against TDFPS

must be dismissed for lack of jurisdiction under Rule 12(b)(1).3

B. Jamie Masters’ Motion to Dismiss

    Plaintiff alleges that Jamie Masters, Executive Director of TDFPS, also violated her First and

Fourteenth Amendment rights in connection with the investigation and subsequent findings of

abuse, neglect, and exploitation of Plaintiff’s mother. In addition, Plaintiff alleges that Masters

was involved in a civil conspiracy with the other individual defendants to deprive Plaintiff of her

civil rights under 42 U.S.C. § 1985.

    Masters argues that Plaintiff’s claims should be dismissed based on sovereign immunity, the

Younger abstention doctrine, limitations, qualified immunity, and failure to state a claim. Plaintiff

did not respond to any of these arguments. Instead, she filed a Motion for Leave to file a second

amended complaint. Plaintiff’s Motion for Leave and proposed second amended complaint,

however, also fail to substantively respond to any of Masters’ arguments for dismissal.4 The Court

could grant the Motion to Dismiss as unopposed under Local Rule CV-7(e)(2), but addresses the

merits of Masters’ arguments.

    Sovereign immunity bars suits against state officials in their official capacity when “the state

is the real, substantial party in interest.” Pennhurst, 465 U.S. at 101. “The state is the real party in

interest if the decision rendered in a case would operate against the sovereign, expending itself on

the public treasury, interfering with public administration, or compelling the state to act or to

refrain from acting.” Id. Because state sovereign immunity has not been abrogated by § 1983,




3
 Because the Court finds that TDFPS is protected by sovereign immunity, the Court need not address
TDFPS’ alternative arguments in support of its Motion to Dismiss.
4
 Plaintiff has dropped her civil conspiracy and equal protection claims from her proposed second amended
complaint. See Dkt. 35 at 2.
                                                     7
          Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 8 of 14




Plaintiff cannot bring a damages claim against Masters in her official capacity. Nettles, 972 F.3d

at 681. Thus, Plaintiff’s claim seeking monetary damages against Masters is barred by sovereign

immunity.

   Plaintiff also seeks injunctive relief against Masters. The Supreme Court’s holding in Ex parte

Young serves as a limited exception to sovereign immunity and provides that a suit against a state

officer in his or her official capacity can survive dismissal only where the suit alleges a continuing

violation of federal law and seeks prospective injunctive relief. 209 U.S. at 155-56; see also

Warnock v. Pecos Cnty., 88 F.3d 341, 343 (5th Cir. 1996). The Ex parte Young exception is narrow;

it “applies only to prospective relief” and “does not permit judgments against state officers

declaring that they violated federal law in the past.” P.R. Aqueduct, 506 U.S. at 146. Determining

whether the exception applies involves “a straightforward inquiry into whether [the] complaint

alleges an ongoing violation of federal law and seeks relief properly characterized as prospective.”

Stewart, 563 U.S. at 255 (internal quotation marks omitted).

   Here, Plaintiff seeks a declaration that Masters’ past conduct violated her constitutional rights

and asks the Court to “issue a finding requiring APS to change the designation from unable to

determine that abuse occurred to a designation abuse was ruled out.” Dkt. 15 ¶ 71. The injunctive

relief she seeks focuses on past behavior but does not allege an “ongoing violation of federal law.”

See Stewart, 563 U.S. at 255. Plaintiff therefore has not alleged a claim that falls within the Ex

parte Young exception, and her claims for injunctive and declaratory relief are barred by sovereign

immunity. See Nettles, 972 F.3d at 681 (holding that Ex parte Young exception did not apply to

liquor store chain operator’s § 1983 claim seeking declaration that TABC officials violated its

rights and injunction prohibiting defendants from repeating acts that allegedly violated its rights,

since operator focused on past behavior and did not allege ongoing violation of federal law).



                                                    8
           Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 9 of 14




    Masters also is immune from Plaintiff’s state constitutional claims. Ex parte Young allows only

federal claims against state officials for prospective relief; it cannot be used to “instruct[ ] state

officials on how to conform their conduct to state law.” Pennhurst, 465 U.S. at 106; Corn v. Miss.

Dep’t of Pub. Safety, 954 F.3d 268, 275 (5th Cir.), cert. denied, — S. Ct. — , 2020 WL 6385842

(Nov. 2, 2020) (mem.) (“[S]tate officials cannot be sued for violations of state law in federal court,

even under the Ex Parte Young exception.”). Accordingly, Plaintiff’s state constitutional claims

also should be dismissed.5

    Based on the foregoing, the Court recommends that all of Plaintiff’s claims against Masters

should be dismissed for lack of subject matter jurisdiction.

C. Aisha Ross’ Motion to Dismiss

    Plaintiff alleges that Ross was involved in a civil conspiracy with the other individual

defendants to deprive Plaintiff of her civil rights under 42 U.S.C. § 1985. In addition, Plaintiff

asserts state law claims of business disparagement, tortious interference with an existing contract,

and intentional infliction of emotional distress.

    1. Civil Conspiracy

    Plaintiff’s civil conspiracy claim under § 1985 fails because that statute applies only to

allegations of race-based animus against federal officials. See Lockett v. New Orleans City, 607

F.3d 992, 1002 (5th Cir. 2010) (stating that “the conspiracy must also have a racially based

animus”); Benningfield v. City of Houston, 157 F.3d 369, 378 (5th Cir.1998) (“The Plaintiffs are



5
  Under Younger v. Harris, 401 U.S. 37 (1971), federal courts must refrain from considering requests for
injunctive or declaratory relief based on constitutional challenges to ongoing state civil proceedings. See
Bowling v. Roach, 816 F. App'x 901, 904 (5th Cir. 2020) (“Where Younger applies, federal courts must
abstain if there is (1) an ongoing state judicial proceeding, which (2) implicates important state interests,
and (3) provides an adequate opportunity to raise federal challenges.” (quoting Sprint Commc’ns, Inc. v.
Jacobs, 571 U.S. 69, 81 (2013)). Thus, any of Plaintiff’s claims for injunctive or declaratory relief with
regard to ongoing litigation in the state court are precluded by the Younger abstention doctrine.
                                                       9
         Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 10 of 14




not federal officials and, therefore, their allegations fail to state a claim under § 1985(1).”). In her

response, Plaintiff “agrees that there is no plausible claim under Section 1985.” Dkt. 26 at 4. Thus,

Plaintiff’s § 1985 claim should be dismissed.

    To the extent that Plaintiff also pursues a civil conspiracy claim under § 1983, this claim cannot

succeed. To state a cause of action pursuant to § 1983, the plaintiff must allege that defendants

acted “under color of state law,” and that the defendants deprived the plaintiff of their

constitutional rights. West v. Atkins, 487 U.S. 42, 48 (1988). For a private citizen such as Ross to

be held liable under section 1983, the plaintiff must allege that the citizen conspired with or acted

in concert with state actors. Priester v. Lowndes Cnty., 354 F.3d 414, 420 (5th Cir. 2004). To state

an actionable conspiracy claim under § 1983, a plaintiff must allege: (1) an agreement between the

private and public defendants to commit an illegal act, and (2) a deprivation of constitutional rights.

Id. The Fifth Circuit has held that “mere conclusory allegations of conspiracy cannot, absent

reference to material facts, state a substantial claim of federal conspiracy under 42 U.S.C. § 1983.”

Brinkmann v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986); see also Priester, 354 F.3d at 420

(“Allegations that are merely conclusory, without reference to specific facts, will not suffice” to

establish a § 1983 conspiracy claim.”). “Bald allegations that a conspiracy existed are insufficient.”

Lynch v. Cannatella, 810 F.2d 1363, 1370 (5th Cir. 1987).

    In her First Amended Complaint, Plaintiff simply alleges that “the acts and omissions of the

Individual Defendants rise to the level of a Civil Conspiracy violating Plaintiffs [sic] constitutional

and statutory civil rights.” Dkt. 15 ¶ 85. Similarly, in her Response, Plaintiff makes the conclusory

allegation that Ross and the agency defendants “conspired with each other to restrict Collins’ civil

rights during the Department’s investigation and during the Guardianship Proceedings.” Dkt. 26

¶ 11. Plaintiff does not allege an agreement between Ross and the agency defendants to commit



                                                    10
         Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 11 of 14




an illegal act; nor does she allege specific facts to show an agreement. See Priester, 354 F.3d at

420 (affirming dismissal of conspiracy claim under Rule 12(b)(6) where plaintiff failed to allege

sufficient facts showing agreement between teammate and coaches to commit an illegal act).

Accordingly, Plaintiff has failed to allege a plausible conspiracy claim against Ross.

   2. State Law Claims

   Because the Court recommends that Plaintiff’s federal claims be dismissed, the Court should

decline to exercise supplemental jurisdiction over Plaintiff’s remaining state law claims. District

courts have original jurisdiction over all civil actions arising under the Constitution, laws, or

treaties of the United States, and supplemental jurisdiction over all other claims so related that they

form part of the same case or controversy. 28 U.S.C §§ 1331, 1367. A district court may decline

to exercise supplemental jurisdiction if (1) the claim raises a novel or complex issue of state law;

(2) the claim substantially predominates over the claim or claims over which the district court has

original jurisdiction; (3) the district court has dismissed all claims over which it has original

jurisdiction; or (4) in exceptional circumstances, there are other compelling reasons for declining

jurisdiction. 28 U.S.C § 1367(c). No single statutory factor is dispositive; whether to retain

supplemental jurisdiction requires a balancing test. See Mendoza v. Murphy, 532 F.3d 342, 346

(5th Cir. 2008). In addition to the statutory factors, courts also consider common law factors,

including judicial economy, convenience, fairness, and comity. See id. at 347.

   The district court has wide discretion to remand or dismiss state law claims when the federal

claims to which they are pendent are dismissed. Robertson v. Neuromedical Ctr., 161 F.3d 292,

296 (5th Cir. 1998). The Fifth Circuit generally favors dismissal when all federal claims against a

defendant have been dismissed and only pendant state law claims remain. Parker & Parsley Petrol.

Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992).



                                                    11
         Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 12 of 14




   The undersigned has recommended dismissal of Plaintiff’s federal claims against Ross.

Considering all of the above factors, the undersigned also recommends that the Court decline to

exercise supplemental jurisdiction over Plaintiff’s state claims.

                        IV.     Plaintiff’s Motion for Leave to Amend

   Plaintiff seeks leave to file a second amended complaint to add more facts “as to how the Adult

Protective Services violated her Procedural Due Process Rights by failing to satisfy such rules,

standards of care and practices.” Dkt. 35 at 2. Courts should freely grant leave to amend when

justice so requires. FED. R. CIV. P. 15(a)(2). Courts should deny leave to amend when amendment

would cause undue delay or undue prejudice to the opposing party, or the amendment would be

futile or in bad faith. Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004).

   As noted, Plaintiff’s claims against the agency defendants are barred by sovereign immunity,

and Plaintiff’s claims against Ross fail to state a plausible claim for relief. The additional facts

alleged in Plaintiff’s proposed second amended complaint fail to cure these deficiencies.

Accordingly, Plaintiff’s Motion for Leave should be denied. See Edmiston v. La. Small Bus. Dev.

Ctr., 931 F.3d 403, 408 (5th Cir. 2019) (denying leave to amend where defendants were immune

from suit); Rio Grande Royalty Co. v. Energy Transfer Partners, L.P., 620 F.3d 465, 468 (5th Cir.

2010) (“The trial court acts within its discretion in denying leave to amend where the proposed

amendment would be futile because it could not survive a motion to dismiss.”).

                                   V.    Defendant Lydia Bias

   Plaintiff has not served Defendant Lydia Bias. A district court cannot exercise personal

jurisdiction over a party without proper service of process. Omni Cap. Int’l, Ltd. v. Rudolf Wolf &

Co., 484 U.S. 97, 104 (1987). Federal Rule of Civil Procedure 4(m) permits dismissal of a suit if

a plaintiff fails to serve a defendant within 90 days of the filing of the complaint, but provides that,

“if the plaintiff shows good cause for the failure, the court must extend the time for service for an

                                                    12
         Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 13 of 14




appropriate period.” Proof of good cause “requires at least as much as would be required to show

excusable neglect, as to which simple inadvertence or mistake of counsel or ignorance of the rules

usually does not suffice.” Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th Cir. 2013).

   Plaintiff filed suit on April 7, 2020. The 90-day period in which to effect service on any

unserved defendants has long since expired. Under Rule 4(m), district courts may sua sponte

dismiss an action without prejudice against unserved defendants or order that service be made

within a specified time. FED. R. CIV. P. 4(m). If good cause exists for the failure, the district court

must extend the time of service for an appropriate period. Id. A plaintiff bears the burden of

showing valid service or good cause for failure to effect timely service. Thrasher, 709 F.3d at 511.

   Plaintiff has demonstrated neither service nor good cause for failing to serve Defendant Bias.

Accordingly, the undersigned recommends that the District Court dismiss Plaintiff’s claims against

Bias without prejudice under Rule 4(m) unless Plaintiff establishes good cause for failure to serve

her. If Plaintiff wishes to pursue her claims against Bias, she must explain her failure to serve Bias

in any objections filed in response to this Report and Recommendation. Otherwise, Defendant Bias

should be dismissed under Rule 4(m).

                                    VI.    Recommendation

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Defendants Texas Department of Family and Protective Services, Aisha Ross, and Jaime Masters’

Motions to Dismiss (Dkts. 20, 21 and 30) and DISMISS Texas Department of Family and

Protective Services, Aisha Ross, and Jaime Masters from this case. The Court FURTHER

RECOMMENDS that the District Court DENY Plaintiff’s Opposed Late Motion for Leave to

File Plaintiff’s Second Amended Complaint (Dkt. 35). The Court FURTHER RECOMMENDS

that the District Court DISMISS Plaintiff’s claims against Defendant Lydia Bias without prejudice

under Rule 4(m) unless Plaintiff establishes good cause for failure to serve her.
                                                    13
         Case 1:20-cv-00367-LY Document 39 Filed 02/09/21 Page 14 of 14




   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

                                      VII.    Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v. U.S.

Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written objections to

the proposed findings and recommendations contained in this Report within fourteen (14) days

after the party is served with a copy of the Report shall bar that party from de novo review by the

District Court of the proposed findings and recommendations in the Report and, except on grounds

of plain error, shall bar the party from appellate review of unobjected-to proposed factual findings

and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1); Thomas v. Arn,

474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29

(5th Cir. 1996) (en banc).

   SIGNED on February 9, 2021.



                                                        SUSAN HIGHTOWER
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   14
